§§

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PAC[F'IC REPORTER

Nof 30345

IN THE INTERMEDIATE COURT OF APPEALS

 
   
    

§§
,.: §§
OF THE STATE OF HAWAITI _ §§ §§

ii F.`“-`»‘ 

. ‘ er em

. j 4 §§

WILLIAM T. VINSON, Trustee of the vinson Family TYu° §§
Plaintiff-Appellee, = w3
$”
v ` 145 §§

mi

ASSOCIATION OF APARTMENT OWNERS OF SANDS OF KAHAN
an unincorporated Hawaii condominium association,
. Defendant-Appellant,

'and
JOHN DOES 1-10; JANE DOES 1-10,

DOE PARTNERSHIPS 1-lO, DOE CORPORATIONS l-10
and DOE ENTITIES 1-10, Defendants-Appellees

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
(CIVIL NO. 09-1-OO8l)

ORDER DISMISSING APPEAL
FOR LACK OF APPELLATE JURISDICTION
(By: Nakamura, Chief Judge, Fujise and Leonard, JJ.)

Upon review of the record, it appears that we lack

jurisdiction over this appeal that Defendant@Appellant
Association of Apartment Owners of Sands of Kahana (Appellant
AOAO Sands of Kahana) has asserted from the Honorable Joel E.
August's January 13, 2010 "Order Granting Plaintiff william T.
Vinson's Motion for Summary Judgment Filed on November 4, 2009,
and Denying Defendant Association of Apartment Owners of Sands of
Kahana's Cross-Motion for Summary Judgment on Plaintiff's
Complaint Filed on February 3, 2009, Filed on November 13, 2009"
(the January 13, 2010 summary judgment order) because the circuit

'court has not reduced the January 13, 2010 summary judgment order

to a separate judgment that resolves all claims against all

parties in this case pursuant to Rule 58 of the Hawafi Rules of
Civil Procedure (HRCP).

\'i

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
Hawafi Revised Statutes (HRS) § 641-1(a) (1993 § Supp.

2009) authorizes appeals to the intermediate court of appeals
from final judgments, orders, or decrees. Appeals under HRS
§ 641-1 "shall be taken in the manner . . . provided by the rules
of the court." HRS § 641-1(c). The supreme court has
promulgated HRCP Rule 58, which specifically requires that
"[e]very judgment shall be set forth on a separate document."
(Emphases added.) The supreme court has held that "[a]n appeal
may be taken ; . . only after the orders have been reduced to a
judgment and the judgment has been entered in favor of and
against the appropriate parties pursuant to HRCP [Rule] 58[.]"
Jenkins v. cades schutte Flemincr a wriqht, 76 Hawai‘i 115, 119,
869 P.2d 1334, 1338 (1994) The separate judgment must "either
resolve all claims against all parties or contain the finding
necessary for certification under HRCP [Rule] 54(b)." lQp. "An
appeal from an order that is not reduced to a judgment in favor
or against the party by the time the record is filed in the
supreme court will be dismissed." ;Qp at 120, 869 P.2d at 1339
(footnote omitted). Consequently, "an order disposing of a
circuit court case is appealable when the order is reduced to a
separate judgment." Alford v. CitV and Count of Honolulu, 109
Hawafii14, 20, 122 P.3d 809, 815 (2005) (citation omitted;
emphasis added). For example, the supreme court has explained
that, "[a]lthough RCCH [Rule] 12(q) [(regarding dismissal for
want of prosecution)] does not mention the necessity of filing a
separate document, HRCP [Rule] 58, as amended in 1990, expressly
requires that ‘every judgment be set forth on a separate

document.'" Price v. Obayashi~Hawaii Corporation, 81 Hawafi

_2_

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

l7l, 176 , 914 P . 2d 1364 , 1369 (-1996) (Emphases added .) d
The January 13, 2010 summary judgment order is not a

judgment, but, instead, it is an interlocutory order. On
April 12, 2010, the appellate court clerk filed the record on
appeal for Appeal No. 30345, at which time the record on appeal
did not contain a separate judgment that resolves all claims in,
this case. Absent a separate, appealable judgment, Appellant
AOAO Sands of Kahana's appeal is premature and we lack appellate

jurisdiction. Therefore,

IT IS HEREBY ORDERED that Appeal No. 30345 is dismissed

for lack of appellate jurisdiction.

DATED: Honolulu, HawaiTq June 28, 2010,

Chief Judge

@.»..,/Qd>~d'>@:~

Associate Judge

  
    
 

*ssociate J»dge